COURT OF APPEALS OF VIRGINIA

Present:    Judges Bray, Annunziata and Frank


SHEILA ROCHE
                                             MEMORANDUM OPINION *
v.   Record No. 1807-98-4                         PER CURIAM
                                                 MAY 4, 1999
STEPHEN ROCHE


                FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       M. Langhorne Keith, Judge

             (Dennis M. Hottell; Carolyn T. Hogans; David
             Ginsberg; Dennis M. Hottell & Associates,
             P.C., on brief), for appellant.

             (Michael A. Mays, on brief), for appellee.


     Sheila Roche (mother) appeals the decision of the circuit

court granting the plea of Stephen Roche (father) to dismiss

this action under the doctrine of forum non conveniens.      Mother

contends that the trial court erred by ruling that Virginia was

an inconvenient forum because Virginia had jurisdiction for the

child support arrearage and because father is a beneficiary of a

testamentary spendthrift trust which contains funds which could

satisfy the arrearage.     Mother also sought attorney’s fees and

costs.     Upon reviewing the record and briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the decision of the trial court.     See Rule

5A:27.


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
                Under familiar principles, we view the
           evidence and all reasonable inferences in
           the light most favorable to the prevailing
           party below . . . . “The burden is on the
           party who alleges reversible error to show
           by the record that reversal is the remedy to
           which he is entitled.” We are not the
           fact-finders and an appeal should not be
           resolved on the basis of our supposition
           that one set of facts is more probable than
           another.

Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859

(1992) (citation omitted).

     By order of the Fairfax County Juvenile and Domestic

Relations District Court, entered February 9, 1984, father was

required to pay $100 in monthly child support, raised to $200 a

month as of September 1984, plus $100 per month to pay a $600

support arrearage.   Both parties subsequently moved to

California.   In October 1992, the Plumas County Superior Court

in California terminated father’s child support obligation as of

July 1, 1992. Mother filed a Petition for Rule to Show Cause in

the Circuit Court of Fairfax County on May 7, 1998, seeking to

recover approximately $50,000 in support arrearage from father’s

interest in the spendthrift trust established by his mother’s

will, which was probated in Fairfax County.   Father entered a

plea of forum non conveniens.   In support of his plea, father

presented evidence that the parties resided in California and

that a California court entered the most recent order in this

matter.   Father also presented evidence that he suffers from


                                - 2 -
degenerative disc disease and that the Social Security

Administration found him to be disabled because of this disease

and the accompanying depression.   By affidavit, father asserted

that he was unable to work or to attend hearings in Virginia due

to this disease.

                        Forum Non Conveniens

     We find no error in the trial court’s decision granting

father’s plea.

               The transfer decision is within the
          court's discretion, and, as with other
          discretionary acts, there is no clear
          formula which can be mechanically applied.
          Circumstances ordinarily considered in
          motions to transfer on the basis of forum
          non conveniens include

                 “relative ease of access to
                 sources of proof; availability of
                 compulsory process for attendance
                 of unwilling, and the cost of
                 obtaining attendance of willing
                 witnesses; possibility of view of
                 premises, if view would be
                 appropriate to the action; and all
                 other practical problems that make
                 trial of a case easy, expeditious
                 and inexpensive.”

Norfolk and W. Ry. Co. v. Williams, 239 Va. 390, 393, 389 S.E.2d

714, 716 (1990) (citation omitted).

     Mother relies upon Commonwealth ex rel. Kenitzer v.

Richter, 23 Va. App. 186, 475 S.E.2d 817 (1996).      That case is

distinguishable.   Unlike the circumstances in the present case,

the trial court in Richter erroneously ruled that it lacked


                                - 3 -
jurisdiction.    See id. at 191-93, 475 S.E.2d at 820.   Moreover,

in this case, the parties live in a single state which has

already entered a child support order.    In Richter, the wife

lived in California, the husband lived in South Carolina, and

the wife unsuccessfully sought to resolve the matter of

arrearage in South Carolina before seeking to pursue her claim

in Virginia.    Mother concedes that she could pursue her claim in

California.    The trial court found that “[b]oth considerations

of judicial administration and convenience to the parties

indicate that California is the more appropriate forum . . . .”

While mother seeks to reach father’s interest in the Virginia

spendthrift trust to satisfy the child support arrearage, the

amount of arrearage first must be ascertained.     The evidence,

both documentary and testimonial, necessary to determine the

amount of the arrearage is more easily presented in California

where the parties reside.    We find no error in the trial court’s

decision to transfer resolution of that contested issue to a

location more convenient to both parties.

                            Attorney’s Fees

     An award of attorney's fees is a matter submitted to the

sound discretion of the trial court and is reviewable on appeal

only for an abuse of discretion.    See Graves v. Graves, 4 Va. App.

326, 333, 357 S.E.2d 554, 558 (1987).    The key to a proper award

of counsel fees is reasonableness under all the circumstances.


                                 - 4 -
See McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162

(1985).   We find unpersuasive mother’s claim that father is

financially responsible for her attorney’s fees because he is the

beneficiary of a spendthrift trust.    We cannot say that the trial

judge abused his discretion in failing to award mother attorney’s

fees and costs.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.




                               - 5 -